DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 08/30/2021.
Election/Restrictions
Claims 1, 8, and 21 are allowable. The restriction requirement between Group I and Group II inventions, as set forth in the Office action mailed on 11/17/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/17/2020 is still in effect. Claims 15-20, directed to Group II invention remain withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-6, 8-12, and 21-29 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a device comprising a storage element, a spacer having a bottom portion extending along a top surface of a first electrode and a standing portion extending along a sidewall of a second electrode, a barrier structure extending from the bottom portion of the spacer and along a sidewall of the standing portion of the spacer and having an 
The search of the prior art does not disclose or reasonably suggest forming a device comprising a storage element, a spacer having a bottom portion extending along a top surface of a first electrode and a standing portion extending along a sidewall of a second electrode and in direct contact with the second electrode, a barrier structure extending along a sidewall of the standing portion of the spacer; and a second conductive via plug having an interface with the second electrode, wherein the interface between the second conductive via plug and the second electrode and the interface between the second conductive via plug and the spacer meet at a contact point that is higher than a lowest point of the interface between the second conductive via plug and the spacer in combinations with other claim limitations as required by claim 8.
The search of the prior art does not disclose or reasonably suggest forming a device comprising a storage element including a spacer on sidewalls of the storage element, wherein the spacer comprises a bottom portion and a standing portion thinner than the bottom portion, a barrier structure extending along a sidewall of the standing portion of the spacer, a first dielectric layer laterally surrounding the first electrode and a second dielectric layer substantially conformally over the spacer and the barrier structure, wherein the first dielectric layer comprises a first portion directly under the first electrode and a second portion directly under the second dielectric layer, wherein the second portion is thinner than the first portion, and the second dielectric layer is in contact with a sidewall of the first portion and a top surface of the second portion in combinations with other claim limitations as required by claim 21.
The dependent claims 2-6, 9-12, and 22-29 are allowable by virtue of the dependence upon the claims 1, 8, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891